Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I in the reply filed on 05/11/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee, KR 1999-0005439.
KR ‘439 shows the invention as claimed including a method comprising:
Forming a bottom electrode layer 21;
Depositing a first ferroelectric layer 22 over the bottom electrode layer, wherein the first ferroelectric layer is amorphous;
Depositing a second ferroelectric layer 23 over the first ferroelectric layer, wherein the second ferroelectric layer has a polycrystalline structure;
Depositing a third ferroelectric layer 24 over the second ferroelectric layer, wherein the third ferroelectric layer is amorphous;
Depositing a top electrode layer 25 over the third ferroelectric layer; and
Patterning the top electrode layer, the third ferroelectric layer, the second ferroelectric layer, the first ferroelectric layer, and the bottom electrode layer to form a Ferroelectric Random Access Memory (FeRAM) cell (see translation provided by applicant at pages 4-5).
Concerning dependent claim 7, note that depositing the first ferroelectric layer 22 and the third ferroelectric material 24 comprise depositing a same material (see reference number descriptions under “Summary of the Invention” in translation provided by applicant)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, KR 1999-0005439 in view of Lee et al., US 2020/0176610.
KR ‘439, Lee, is applied as above but does not expressly disclose wherein a second ferroelectric layer has a lower crystallization temperature than the first and where the first and second ferroelectric material comprise different materials. Lee et al. discloses a multi-layer ferroelectric configuration where a first ferroelectric layer 161 is hafnium oxide and the second ferroelectric layer 162 is zirconia (zirconium oxide) (see paragraph 0050), which has a lower crystallization temperature than hafnium oxide based on applicant’s specification (see, for example, paragraphs 0026-0028 of applicant’s specification). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the first and second ferroelectric material be different and the second having a lower crystallization than the first because Lee et al. shows the use of these materials for their known benefit in ferroelectric based devices.
Concerning dependent claim 6, note that the first and second ferroelectrics are different materials.

Claim(s) 8-9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 1999-0005439 in view of Yoon et al., US 2019/0057860.
KR ‘439 is applied as above but does not expressly disclose wherein the first or second ferroelectric layer is deposited using atomic layer deposition, depositing the first ferroelectric layer comprises more than 3 ALD cycles, and depositing the second ferroelectric layer fewer than 7 ALD cycles. Yoon et al. discloses a ferroelectric based device which includes forming a ferroelectric layer using atomic layer deposition wherein the process is repeated N number of times, where N is greater than one (see fig. 3 and its description and paragraph 0040). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form either the first or second ferroelectric of ALD of at least two cycles or fewer than seven cycles because an ALD process is shown to be an effective process to achieve the predictable results of forming a ferroelectric film usable in microelectronic technology. Furthermore, note that the cycles being greater than one in the reference overlaps the claimed range, and therefore a prima facie case of obviousness exists. Additionally, regarding the number of cycles used to form either the first or second ferroelectric film, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to perform a set number of cycles of the process depending upon various considerations including the desired thickness of the ferroelectric layer or the desired throughput, for example, and such limitation would not lend patentability to the instant application absent a showing of unexpected results.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, KR 1999-0005439 in view of Yamakawa et all, US 2009/0127603.
KR ‘439, Lee, is applied as above but does not expressly disclose wherein the second ferroelectric layer comprises a grain extending from top to bottom of the second ferroelectric layer. Yamakawa et al. discloses a ferroelectric based device where the ferroelectric layer comprises a grain extending from top to bottom of the second ferroelectric layer (see figs. 6A-6B and their descriptions). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the second ferroelectric layer of KR ‘439 with the ferroelectric material disclosed in Yamakawa et al. because this allows the ferroelectric layer to absorb changes in the material during operation by functioning as a stress relaxing layer and reducing stress in the overall device.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, KR 1999-0005439.
KR ‘439, Lee, is applied as above but does not expressly disclose where the first and second ferroelectric layers are deposited at a same wafer temperature. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to determine through routine experimentation the optimum temperature. Note that the temperature during the process is a result-effective variable because temperature effects parameters such as the film stress and growth rate and it would have been obvious to one of ordinary skill in the art to control the deposition temperature in such a way as to optimize these parameters.

Claim(s) 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, KR 1999-0005439 in view of Lee et al., US 2020/0176610.
Lee shows the invention substantially as claimed including a method comprising:
Forming a bottom electrode 21;
Depositing a series of ferroelectric layers (22,23,24) over the bottom electrode; and 
Forming a top electrode 25 over the first plurality of ferroelectric layers (see pages 4-5 of translation provided by applicant).
KR ‘439 does not expressly disclose depositing a first plurality of ferroelectric layers and a second plurality of ferroelectric layers alternatingly over the bottom electrode, wherein the first plurality of ferroelectric layers are formed of first materials having first crystallization temperatures, and the second plurality of ferroelectric layers are formed of second materials having second crystallization temperatures, and wherein the second crystallization temperatures are lower than the first crystallization temperatures. Lee et al. discloses a plurality of ferroelectric layers (161,162) comprising depositing a first plurality of hafnium oxide ferroelectric layers 161 and a second plurality of zirconia (zirconium oxide) ferroelectric layers 162 alternatingly over the bottom electrode (see paragraph 0050), wherein the first plurality of ferroelectric layers are formed of first materials having first crystallization temperatures, and the second plurality of ferroelectric layers are formed of second materials having second crystallization temperatures, and wherein the second crystallization temperatures are lower than the first crystallization temperatures (see, for example, paragraphs 0026-0028 of applicant’s specification). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the process of KR ‘439 so as to form the ferroelectric in the given configuration as suggested by Lee et al. in order to achieve the predictable results of obtaining a ferroelectric based device with excellent operational characteristics and low leakage current.
With respect to dependent claim 29, Lee ‘439 and Lee et al. ‘610 are applied as above but do not expressly disclose where the first and second plurality of ferroelectric layers are deposited at a same wafer temperature. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to determine through routine experimentation the optimum deposition temperature Note that the temperature during the process is a result-effective variable because temperature effects parameters such as the film stress and growth rate and it would have been obvious to one of ordinary skill in the art to control the deposition temperature in such a way as to optimize these parameters.


Allowable Subject Matter
Claims 3 and 30-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-27 are allowed.
               The following is a statement of reasons for the indication of allowable subject matter:  the prior art, either singly or in combination, fails to anticipate or render obvious, the limitations of:  forming a first amorphous ferroelectric layer over the bottom electrode; forming a first polycrystalline ferroelectric layer over the first amorphous ferroelectric layer; forming a second amorphous ferroelectric layer over the first polycrystalline ferroelectric layer; and forming a second polycrystalline ferroelectric layer over the second amorphous ferroelectric layer, as required by dependent claim 3 and independent claim 21. For instance, Lee, KR 1999-0005439 does not show the claimed second polycrystalline ferroelectric layer. 
	Furthermore, the prior art also fails to suggest:  wherein the same temperature is lower than the first crystallization temperatures and higher than the second crystallization temperatures, or wherein the first plurality of ferroelectric layers are amorphous and the second plurality of ferroelectric layers are polycrystalline as required by dependent claims 30 and 31, respectively. Neither Lee, KR 1999-0005439 or Lee et al., US 2020/0176610 disclose the claimed first plurality and second plurality of ferroelectric layers forming a mixture of amorphous and polycrystalline ferroelectric layers which would result from performing the processes at the claimed temperature.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0304986 discloses a memory device with ferroelectric containing integrate dielectrics (see abstract and fig. 1H), and Nagai, US 2019/0193851 discloses a ferroelectric capacitor disposed above a semiconductor device (see abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668. The examiner can normally be reached Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        



June 13, 2022